
	

113 S705 IS: War Memorial Protection Act of 2013
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 705
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Mr. Burr (for himself,
			 Mr. Johanns, Mr. Rubio, Mr.
			 Isakson, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 36, United States Code, to
		  ensure that memorials commemorating the service of the United States Armed
		  Forces may contain religious symbols, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Memorial Protection Act of
			 2013.
		2.Inclusion of
			 religious symbols as part of military memorials
			(a)AuthorityChapter 21 of title 36, United States Code,
			 is amended by adding at the end the following:
				
					2115.Inclusion of
				religious symbols as part of military memorials
						(a)Inclusion of
				religious symbols authorizedTo recognize the religious
				background of members of the United States Armed Forces, religious symbols may
				be included as part of—
							(1)a military
				memorial that is established or acquired by the United States Government;
				or
							(2)a military
				memorial that is not established by the United States Government, but for which
				the American Battle Monuments Commission cooperated in the establishment of the
				memorial.
							(b)Military
				memorial definedIn this
				section, the term military memorial means a memorial or monument
				commemorating the service of the United States Armed Forces. The term includes
				works of architecture and art described in section 2105(b) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
				
					
						2115. Inclusion of religious symbols as
				part of military
				memorials.
					
					.
			
